Citation Nr: 1416811	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD), to include mood disorder, to include as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for PTSD and hypertension.

In March 2012, the Board denied the Veteran's claim for entitlement to service connection for PTSD, but remanded the claims for entitlement to service connection for an acquired psychiatric disorder other than PTSD and hypertension, including as secondary to herbicide exposure.  In December 2012, the Board remanded the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, and hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus type II for further development, which has been completed, and the case has been returned to the Board for appellate consideration.

The Veteran testified at a July 2011 travel board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a July 2013 letter, the Veteran was notified that the VLJ before whom he had testified was no longer employed by the Board and that he had the opportunity to testify at another hearing.  In a July 2013 response, the Veteran indicated that he did not wish to have another hearing.  

Subsequent to the last Supplemental Statement of the Case issued in June 2013, additional evidence was added to Virtual VA.  In a June 2013 submission, the Veteran, through his representative, waived the right for additional evidence to be considered by the agency of original jurisdiction.  As such, the Board may consider this evidence in the first instance.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

in a November 2013 rating decision, the RO adjudicated multiple claims.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the appellant filed a notice of disagreement (NOD) with respect to aspects of that decision. As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending following the receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable in this case.

The issue of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had an acquired psychiatric disorder other than PTSD during the pendency of the claim, including a mood disorder due to general medical condition.   

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's mood disorder was due to or the result of his service-connected diabetes mellitus type II.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include mood disorder, secondary to the Veteran's service-connected diabetes mellitus type II is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include mood disorder, secondary to the Veteran's service-connected diabetes mellitus type II, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

An August 2008 VA treatment note included a diagnosis of mood disorder due to general medical condition.  The note stated that the Veteran "feels depressed related to his diabetes and his decline in physical health".  A June 2010 VA mental health treatment record noted that the Veteran was diagnosed with a mood disorder due to general medical condition and that he was seen for follow up.

The Veteran was afforded a VA examination in September 2012, which stated that "[t]he Veteran does not currently meet diagnostic criteria for a mental health condition".  The examiner acknowledged the August 2008 diagnosis of a mood disorder, but said that the appropriate diagnosis would have been an adjustment disorder or a depressive episode.  The examiner went on to state that "[r]egardless, the assessment was that the Veteran became depressed in reaction to his health conditions".  The examiner further stated that the Veteran's mood disorder had "resolved".    

As part of the development undertaken after the December 2012 Board remand, the Veteran was afforded another VA examination in May 2013.  The Board's remand asked the examiner to address the "relationship, if any, between the Veteran's service connected diabetes mellitus type II and his claimed acquired psychiatric disorder".  The examiner did not diagnosis a mental disorder and commented that the "Veteran may presently be experiencing increased irritability, agitation, & mood issues due to onset of Dementia Disorder, NOS".  The examiner further stated that the "Veteran fails to meet any clear DSM-IV TR criteria for a mental health disorders.  Therefore, Veteran's psychiatric disorder is not caused by any medical condition."

The Veteran was diagnosed with a mood disorder in August 2008 and filed his claim in November 2008.  VA treatment records show treatment during the appeal period for the mood disorder.  Later September 2012 and May 2013 VA examinations did not diagnose a mental health condition and the September 2012 VA examination referenced the mood disorder as being "resolved".  With regard to claims for service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, even if the Veteran's mood disorder did resolve, the August 2008 VA treatment note containing a diagnosis of mood disorder, as well as subsequent VA treatment for the mood disorder, provides a current disability for purposes of adjudicating the service connection claim.  

As discussed above, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran was granted entitlement to service-connection for diabetes mellitus type II in the December 2012 Board decision and a January 2013 rating decision established an effective date of November 2008.  The August 2008 VA treatment note that diagnosed mood disorder stated that the Veteran "feels depressed related to his diabetes".  The VA examiner noted that the symptoms were more appropriately diagnosed as an adjustment disorder or a depressive episode.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the VA clinician's August 2008 statement indicates that the Veteran's acquired psychiatric disorder, whether diagnosed as mood disorder, adjustment disorder or depressive episode, was due to or caused by his service-connected diabetes mellitus type II.  As a result, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include mood disorder, secondary to the Veteran's service-connected diabetes mellitus type II is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include mood disorder, is granted.  



REMAND

The Veteran seeks service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus type II.  The December 2012 Board decision conceded in-service herbicide exposure and granted entitlement to service-connection for diabetes mellitus type II.    

The Veteran was afforded a VA examination in March 2013.  The examiner stated that "it is not at least as likely as not that [the Veteran's] Hypertension is connected to his military service" and that the Veteran "does not currently have any manifestation of diabetes like renal disease that could affect his hypertension".  It is not clear from this opinion whether the Veteran's hypertension was or was not aggravated by his service-connected diabetes mellitus type II.  The opinion also did not address what impact, if any, conceded herbicide exposure may have had on the Veteran's hypertension.  While hypertension is not among the diseases VA has recognized as being associated with herbicide exposure and thus is not eligible for presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A supplemental opinion is required to address these issues.  
In addition, the Veteran has not received VCAA notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Also, evidence of record suggests that the Veteran is in receipt of Social Security benefits.  In particular, the May 2013 VA examination stated that the Veteran's "main source of income now is SS and VA disability" and an August 2008 VA treatment note indicated that the Veteran receives Social Security retirement.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c) (2013).  Here, the references described above do not identify a particular disability benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon those references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

Here, if the Veteran has received disability compensation benefits from SSA for the same disability, or for the service-connected disability which may be related to that disability, for which he seeks compensation from VA, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Contact the Veteran and ask him whether he is in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (hypertension) on appeal or the service-connected condition (diabetes mellitus type II) which may be related to the condition on appeal.    

3.  After completion of above, obtain a supplemental opinion from the examiner who conducted the May 2013 VA examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the examiner/reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the examiner/reviewer for review, and the examiner/reviewer must reflect that such a review was accomplished.

The examiner/reviewer must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded  herbicide exposure.   

b.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by the Veteran's service-connected diabetes mellitus type II.

c.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus type II.

If aggravation is found, the examiner/reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected diabetes mellitus type II.  

The examiner/reviewer must include a thorough rationale for any conclusions reached.  The examiner/reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


